DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed June 1, 2021.
In view of the Amendment, the objections to the drawings and the specification and the rejections of claims 1 and 10-11, and claim 5 under 35 USC 112, as set forth in the 02/05/2021 Office Action, are withdrawn.
Claims 1, 3-7, 9, and 11-12 are amended.
Claim 2 is cancelled.
Claims 1 and 3-13 are pending, with claims 12-13 withdrawn from consideration as being directed to a non-elected invention.

Election/Restrictions
Applicant’s confirmation of the oral election of Group I in the reply filed on June 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Zhang does not teach a continuous receiving unit, rather Zhang teaches a discontinuous receiving unit formed of two connectors connected by a molding compound, the originally-filed claims do not preclude the structure of Zhang. Zhang discloses a continuous receiving unit for receiving a plug: passageway 1018, as acknowledged by Applicant. The passageway 1018 of Zhang is continuous as it receives and mates with the lead connector 1012 (e.g., paragraph [0077] of Zhang). The connector/connector blocks of Zhang have at least two flat lateral surfaces.
With respect to the new limitations: the continuous receiving unit having a first section, a second section, and a third section; the first connector is between the first section and the third section; the second connector is between the second section and the third section; and a plastic material surrounding the assembly at least in sections but not penetrating between adjacent ones of the first, second, and third sections, US Patent Application Publication No. 2019/0117962 to Chiang (applied against claim 6) clearly illustrates a continuous receiving unit having a first section, a second section, and a third section (e.g., opening before connector block 105, opening between connector blocks 105, 107, opening after connector block 107). US Patent Application Publication No. 2012/0245664 to Smith et al. discloses a continuous receiving unit 500, 550 (Fig. 5) with 12 contact blocks or connectors 502-524 disposed on the continuous receiving unit where each connector 502-524 has at least two flat lateral surfaces (e.g., 
Regarding the Applicant’s characterization of the last sentence of amended claim 1, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the patented Smith reference.  See MPEP § 2113.
With respect to claim 11’s new limitations: a plastic material surrounding the assembly at least in sections and a synthetic resin surrounding the assembly and said plastic material, US Patent Application No. 2007/0099518 to Arnholt et al. discloses a continuous receiving unit for receiving a plug with first, second and third sections (e.g., paragraph [0015] and Fig. 3, 140 where each step defines a section), a first and second connector 220 between each section; a plastic material surrounding the assembly at least in sections 210.  The material of the header 104, which surrounds the assembly and the plastic material as shown in Fig. 1, is not disclosed. However, US Patent Application Publication 2011/0293866 to Specht et al. (cited of interest in 02/05/2021 .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2012/0245664 to Smith et al. (hereinafter referred to as “Smith”).
Regarding claims 1 and 10, Smith discloses an assembly (e.g., Fig. 5, 500) for an electrode connection device of an implant (e.g., Fig. 1, header 120), the assembly comprising: a continuous receiving unit for receiving a plug (e.g., Fig. 5, 550) and having a first section, a second section and a third section (first section: Fig. 5, connector 524, seal 548; second section: connector 520, seal 544; third section: connector 502, seal 526); a first connector  disposed in a front region of said continuous receiving unit between said first section and said second section (e.g. contact block 522), said first connector having at least two flat lateral surfaces (e.g., Fig. 5 and paragraph [0043]);  a second connector  disposed in a rear region of said continuous receiving unit between said second section and said third section (e.g., contact block 518), said second connector  having at least two flat lateral surfaces (e.g., paragraph [0043]); and a plastic material surrounding the assembly at least in sections but not penetrating between adjacent ones of said first, second and third sections (e.g., Fig. 2, 120).

As to claim 9, Smith discloses the assembly according to claim 1, further comprising: a further receiving unit for receiving a further plug (e.g., Fig. 2, 150, 160 or Fig. 3, 210, 220, and paragraph [0042]: there can be any number of connectors or receiving units); a third connector  disposed in a front region of said further receiving unit; and Page 6 of 17Appl. No. 16/519,599 Amdt. Dated May 28, 2021Reply to Office Action of February 5, 2021a fourth connector disposed in a rear region of said further receiving unit (e.g., Fig. 3).
  

Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US Patent Application Publication No. 2007/0087637 to Zart et al. (hereinafter referred to as “Zart”) or US 2017/0279238 to Spadgenske.
With respect to claims 4-5, Smith discloses the assembly according to claim 3, but does not expressly teach that said plastic material has a first guide formed therein for a first conductor for connection to said connecting region of said first connector; and/or said plastic material having a second guide formed therein for a second conductor for connection to said connecting region of said second connector. However, Zart, in a related art: connector assembly for an implantable medical device,  teaches a continuous receiving unit that receives leads and three connecting elements (10, 12, 60) formed of a thermoplastic material (e.g., abstract and paragraph [0014] of Zart) wherein the plastic material has a first guide formed therein for a conductor connected to a connecting region of the three connecting elements (e.g., Fig. 2, guide 21, 23 and paragraphs [0038], [0044], [0046] of Zart, or Fig. 7, guide channels 100, 110 and paragraphs [0050]-[0051]). Alternatively, Spadgenske, in a related art: interconnect for implantable medical device header, teaches guide channels 44 for conductors (e.g., Fig. 3 and paragraph [0025] of Spadgenske). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of guides formed in plastic material to guide the conductors of a circuit in the correct position in view of the teachings of Zart or Spadgenske. Consequently, one of ordinary skill in the art would have modified the plastic material of Smith to have a guide member formed therein to connect a conductor to the connecting region of a connector of Smith in order to guide the conductors in the correct position to connect with the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US Patent Application Publication No. 2019/0117962 to Chiang et al. (hereinafter referred to as “Chiang”).
Smith discloses the assembly according to claim 1, but does not expressly disclose that said first connector and said second connector are disposed offset from one another. However, Chiang, in a related art: implantable generator header including connectors having offset segments, teaches conductors should be offset in order to compensate a condition of “unbalanced” interface resistance (e.g., paragraphs [0038]-[0039] of Chiang) and that other types of conductors having offset segments may be used (e.g., paragraph [0040] of Chiang). Accordingly, one of ordinary skill in the art would want to offset the first and second contact blocks of Smith so that conductors joining the two connecting elements can be offset to avoid problems with their connections as taught by Chiang, and because the combination would have yielded an assembly for an electrode connection device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US Patent Application Publication No. 2020/0001095 to Iyer et al. (hereinafter referred to as “Iyer”).
Smith discloses the assembly according to claim 1, but does not expressly disclose an antenna having a U-shaped form in an intermediate region, and is formed .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US Patent Application Publication No. 2020/008900 to Henschel et al. (EFD 07/03/2019 and hereinafter referred to as “Henschel”).
Smith discloses the assembly according to claim 1, but does not expressly disclose a positioning unit formed at a rear end of said continuous receiving unit. However, Henschel teaches, in a related art: electrode connector header for an implant, that a positioning unit is included in the electrode connector header at a rear end of the continuous receiving unit (e.g., Fig. 3, unnumbered pins at the front/rear of the continuous receiving unit 7 of Henschel). Accordingly, one of ordinary skill in the art .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 2007/0099518 to Arnholt et al. (hereinafter referred as “Arnholt’) in view of Smith and US Patent Application Publication 2011/0293866 to Specht et al (hereinafter referred to as “Specht”).
Arnholt discloses an implant, comprising: an electrode connection device having an assembly (e.g., Title: Connector Assembly for implantable device), said assembly containing: a continuous receiving unit for receiving a plug (e.g., Fig. 3, 140); a first connector disposed in a front region of said continuous receiving unit (e.g., Fig. 3, 220); a second connector disposed in a rear region of said continuous receiving unit (e.g., Fig. 2, contact 220 toward the rear of opening); a plastic material surrounding said assembly at least in sections (e.g., Fig. 2 and paragraph [0015]: header 104 includes a header body, which surrounds the assembly in sections); and a header 104 surrounds said assembly and said plastic material (see Fig. 1 and paragraph [0014]).

With respect to the material of the header surrounding the header body of Arnholt, Specht teaches that epoxy resin is used to make the header 10 of an implantable device (e.g., paragraphs [0003], [0026]). Consequently, it would have been further obvious to one of ordinary skill in the art to modify the implant of Arnholt in view of Smith so that its header 104 is a synthetic resin or epoxy resin as taught by Specht to be the known composition of implantable headers, and because the combination would have provided a predictable result.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792